                      Case 2:18-cv-00202-JCM-DJA Document 125 Filed 04/09/21 Page 1 of 1



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    REBECCA LEMPERLE,                                     Case No. 2:18-CV-202 JCM (DJA)
                 8                                          Plaintiff(s),                   ORDER
                 9            v.
               10     AVIS RENT-A-CAR SYSTEMS, et al.,
               11                                         Defendant(s).
               12
               13             Presently before the court is defendant Vincent Tjota’s motion to continue calendar call
               14      and trial. (ECF No. 124). This is defendant’s third request.
               15             Defendant moves to continue trial in light of the continued difficulties caused by the
               16      COVID-19 pandemic. (Id.). The court finds that defendant and his counsel have shown good
               17      cause for a continuance. Considering LR IA 6-1 and Federal Rule of Civil Procedure 43, this
               18      court grants defendant’s motion.
               19             Accordingly,
               20             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s motion to
               21      continue (ECF No. 124) be, and the same hereby is, GRANTED.
               22             IT IS FURTHER ORDERED that calendar call be, and the same hereby is,
               23      RESCHEDULED to February 23, 2022, at 1:30 PM in courtroom 6A.
               24             IT IS FURTHER ORDERED that the trial be, and the same hereby is, RESCHEDULED
               25      to February 28, 2022, at 9:00 AM in courtroom 6A.
               26             DATED April 9, 2021.
               27
                                                                    __________________________________________
               28                                                   UNITED STATES DISTRICT JUDGE

James C. Mahan
U.S. District Judge
